Ejectment for Bigger, in Calvert county. The defemian' demurred to the evidence offered by the plaintiff at the trial} which was, that James Carroll, being seised of the land in dispute, on the 12th of February 1728, by his will, directed his executors, or the major part of them, to sell and dispose of all his lands in Baltimore, Somerset and Calvert counties, and appointed Anthony and James Carroll his joint executors, and during their minority and absence he appointed Charles Carroll, John Digges, Francis Hall, and Doctor Charles Carroll, executors of his said will. That letters testamentary were granted on the 3d of July 1729, to C. Carroll, J. Digges and Doc* tor C. Carroll. That the said executors, on the tentfl of April, 1730, conveyed the premises to the lessor of the plaintiff, to enable him to bring an ejectment for the land, and after¿ recovery to reconvey the same to the grantors, and deliver possession thereof. Joinder in Demurrer.. Demurrer adjudged good, and judgment for the defendant.